Case: 20-10952     Document: 00516298872         Page: 1     Date Filed: 04/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                No. 20-10952                                  Fifth Circuit


                            consolidated with                               FILED
                                No. 20-10953                            April 28, 2022
                              Summary Calendar                         Lyle W. Cayce
                                                                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Aaron Tremmell Hardrick,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:19-CR-352-1
                            USDC No. 4:19-CR-377-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10952      Document: 00516298872         Page: 2    Date Filed: 04/28/2022




                                    No. 20-10952
                                  c/w No. 20-10953

          The attorney appointed to represent Aaron Tremmell Hardrick has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Hardrick filed a response. After counsel filed a supplemental
   Anders brief, Hardrick submitted additional filings, which we construe as
   implicitly moving for leave to file an out-of-time response. The motion for
   leave is GRANTED.
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Hardrick’s several filings. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                         2